TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00676-CV


                                        In re Lisa Stewart


                                    B. O. and T. S., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
     NO. D-1-FM-11-000425, THE HONORABLE TIM SULAK, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of B.O. and T.S. The

subject of this proceeding is Lisa Stewart, appellee’s attorney.

               Appellants filed their notices of appeal on May 25, 2012 and June 7, 2012,

respectively. The appellants, briefing was completed on January 3, 2013, making appellee’s brief

due January 23, 2013. On January 25, 2013, we ordered counsel to file appellee’s brief no later

than February 11, 2013. To date, appellee’s brief has not been filed.

               Therefore, it is hereby ordered that Lisa Stewart shall appear in person before this

Court on Wednesday, March 6, 2013, at 9:00 a.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin,

Travis County, Texas, to show cause why she should not be held in contempt and have sanctions
imposed for her failure to obey our January 25, 2013 order. This order to show cause will be

withdrawn and Ms. Stewart will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellee’s brief before March 6, 2013.

               It is ordered on February 19, 2012.



Before Chief Justice Jones, Justices Goodwin and Field